DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In regards to the Priority under 35 U.S.C. § 119, acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f), however, none of the certified copies of the priority documents have been received:  Application Number CN 201811676247.2
Response to Amendment
Responsive to communications filed on April 26, 2022, amendments to the claims have been acknowledged. Claims 4, 6 , 15 and 17  are canceled by applicant. 
The claim objections  for claims 10 and 20 are withdrawn due to the amendments.  The U.S.C 112b rejections over claims 10 and 20 are withdrawn due to the amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 207677000, using EPO English machine translations for citations). 
Regarding claim 1, Zhu discloses an electrode assembly comprising a first pole piece P1 and a second pole piece P2, and a diaphragm/separator P3 separating the first pole piece P1 and the second pole piece P2 [0022]. Examiner notes the first pole piece P1 reads on the claimed first electrode plate, and the second piece P2 reads on the claimed second electrode plate. Zhu further discloses the first pole piece P1 and the second pole piece P2 are wound. The electrode assembly forms a horizontal area Z1 and a corner area Z2 located at both ends of the horizontal area Z1 [0022], (see figure 6), the electrode assembly is wound to a flat structure. Examiner notes the horizontal area Z1 reads on the claimed main region and the corner area Z2 reads on the claimed corner region. Zhu further discloses, (figure 6) the first pole piece P1 and the second pole piece P2 are wound to turns. 
Zhu further discloses the first pole piece P1 includes protrusions/projections C  in the corner area Z2 that support the diaphragm P3, thereby forming a buffer gap between the diaphragm P3 and the first pole piece P1, during use of the electrode assembly, the buffer  gap can create a buffer space for the continuously expanding first pole piece P1, thereby releasing the expansion stress of the first pole piece P1, preventing the electrode assembly from being distorted by the stress concentration of the expansion force, and improving the cycle performance and safety performance of the electrode assembly[0023]. Examiner notes the pole piece 1 includes protrusions that form buffer gaps (gaps) on the pole piece.  The pole piece is formed with a plurality of protrusions [0005]. Modified Zhu further  discloses the particles 13 of the first pole piece P1 completely cover the active material layer 12 of the first pole piece P1, and the first pole piece P1 forms a protrusion C in both the corner area Z2 and the horizontal area Z1 [0027]. Examiner notes the protrusions create the gaps. Protrusions /gaps are provided on the corner area reading on the claimed first gap corresponding to the corner region, and protrusions/ gaps are provided on the horizontal area reading on the claimed second gap corresponding to the main region.  
 Zhu does not disclose a dimension of the first gap being larger than a dimension of the second gap. However, Zhu further discloses during use of the electrode assembly, the pole piece receives a larger expansion force in the corner area Z2, and the horizontal area Z1 receives less expansion force [0024]. The gaps are provided to relive stress caused by the expansion force on the pole piece. The first gap is provided on the corner area which is susceptible to more stress and receives a larger expansion force than the horizontal area provided with the second gap. 
In an effort to optimize the roles of the first and second gap, it would have been obvious to one having ordinary skill in the art to have the dimensions of the first gap be larger than the dimensions of the second gap, in order to accommodate for the greater expansion force applied to the corner area which is provided with the first gap. 
Modified Zhu further discloses the second pole piece P2 includes protrusions/projections C in the corner area Z2 that support the diaphragm P3, thereby forming a buffer gap between the diaphragm P3 and the second pole piece P2. During use of the electrode assembly, the buffer gap can create a buffer space for the continuously expanding second pole piece P2, thereby releasing the expansion stress of the second pole piece P2, preventing the electrode assembly from being distorted by the stress concentration of the expansion force, and improving the cycle performance and safety performance of the electrode assembly ([0028]-[0029).  Modified Zhu  further discloses the particles 13 of the second pole piece P2 completely cover the active material layer 12 of the second pole piece P2, and the second pole piece P2 forms a protrusion C in both the corner area Z2 and the horizontal area Z1 [0030]. 
Modified  Zhu does not disclose the first protrusion and the second protrusion protrude toward the same side of the second electrode plate. Modified  Zhu does disclose the direction of the protrusion C can be selected in different ways. For example, referring to Fig. 4, a plurality of projections C of the pole piece are projected to the same side of the pole piece 1 in the thickness direction [0019].   It would have been obvious to one having ordinary skill in the art to have the first protrusion and the second protrusion protrude toward the same side of the second electrode plate, in order to further prevent the electrode assembly from being distorted by stress due to the expansion force. The protrusions create the buffer gap that are used to help release the expanding stress of the pole pieces. 
Modified Zhu further discloses the second pole piece P2 is the pole piece 1 according to the first embodiment [0028]. Modified Zhu further discloses the first pole piece P1 and the second pole piece P2 are wound , the electrode assembly forms a horizontal area Z1 and a corner area Z2 located at both ends of the horizontal area Z1 [0022]. Examiner notes the horizontal area Z1 reads on the claimed main region (the second region) and the corner area Z2 reads on the claimed corner region ( the first region) of the second electrode plate (second pole piece P2).  Modified Zhu further discloses in figure 6, the horizontal area (the second region/main region) extends from an end of the first region (corner area). Modified Zhu further discloses the   pole piece 2 are provided with a plurality of   protrusions [0005], the corner area Z2 (corner region- the first region) is provided with first protrusions and the horizontal area (main region-second region) is provided with second protrusions ([0029]-[0030]). 
Modified Zhu does not disclose a ratio of a total area of the first protrusions to an area of the first region is 50%-90%, and a ratio of a total area of the second protrusions to an area of the second region is 50%-90%. However, modified Zhu does disclose the distribution area of the particles 13 and the protrusions C of the second pole piece P2 can be set as needed [0030].  Modified Zhu further discloses by adjusting the particle size and distribution density of the particles 13, different sizes of buffer gaps can be created [0029].Examiner notes the protrusions create the gaps provided to relive expansion stress onto the pole piece [0028]. 
In an effort optimize the role of the protrusion’s, it would have been obvious to one having ordinary skill in the art to have a ratio of a total area of the first protrusions to an area of the first region be  50%-90%, and a ratio of a total area of the second protrusions to an area of the second region be 50%-90%, in order to  prevent the electrode assembly from being distorted by the stress concentration of the expansion force, and improving the cycle performance and safety performance of the electrode assembly. (CLAIM 1)

    PNG
    media_image1.png
    624
    479
    media_image1.png
    Greyscale

Zhu et al figure 6
Regarding claims 2 and 3,  Modified Zhu discloses all of the limitations as set forth above in claims 1. Modified  Zhu does not disclose the ratio of the dimension of the first gap to the dimension of the second gap is less than 16. Modified Zhu does not disclose wherein the dimension of the second gap is 20 µm-80 µm, the dimension of the second gap is 5 µm-20 µm.  Modified  Zhu further discloses during use of the electrode assembly, the pole piece receives a larger expansion force in the corner area Z2, and the horizontal area Z1 receives less expansion force [0024]. The gaps are provided to relive stress caused by the expansion force to the pole piece. The first gap is provided on the corner area which is susceptible to more stress and receives a larger expansion force than the horizontal area provided with the second gap. 
In an effort to optimize the roles of the first and second gap, it would have been obvious to one having ordinary skill in the art to have the ratio of the dimension of the first gap to the second gap be less than 16, in order to accommodate for the greater expansion force applied to the corner area which is provided with the first gap and to  prevent the electrode assembly from being distorted by the stress concentration of the expansion force, and improving the cycle performance and safety performance of the electrode assembly. (CLAIM 2)
In an effort to optimize the roles of the first and second gap, it would have been obvious to one having ordinary skill in the art to have the dimensions of the second gap be 20 µm-80 µm, the dimension of the second gap be 5 µm -20 µm, in order to accommodate for the greater expansion force applied to the corner area which is provided with the first gap and to  prevent the electrode assembly from being distorted by the stress concentration of the expansion force, and improving the cycle performance and safety performance of the electrode assembly. (CLAIM 3)
Regarding claim 7, modified Zhu discloses all of the limitations as set forth above in claim 1. Modified Zhu further discloses the pole piece may be a negative electrode sheet or a positive electrode sheet [0013]. (CLAIM 7)
Regarding claim 8, modified  Zhu discloses all of the limitations as set forth above in claim 1. Modified Zhu further discloses, see figures 4 and 5, a recess is formed at an inner side of the first protrusion C and a recess is formed at an inner side of the second protrusion C.  (CLAIM 8)

    PNG
    media_image2.png
    661
    767
    media_image2.png
    Greyscale

Regarding claim 9, modified Zhu discloses all of the limitations as set forth above in claim 1. Modified  Zhu does not disclose a ratio of a width of the main region to a thickness of the main region is 5-20. Modified  Zhu does disclose if the pole piece is too large, it will cause irreversible damage to the pole piece, so the depth of the strip structure of the pole piece should not be too large, resulting in limited ability to create buffer space [0003]. In an effort to optimize the buffer space it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of a ratio of a width of the main region to a thickness of the main region is 5-20, in an effort to have a pole piece that is not too large in order to prevent irreversible damage and the ability to create the buffer space. (CLAIM 9 ) 
Regarding claim 10, modified  Zhu discloses all of the limitations as set forth above in claim 1. Modified Zhu further discloses, see figure 6, wherein in the main region (horizontal region Z1), the first electrode plate P1 has an even number of layers, and the second electrode plate P2 has an even number of layers.  (CLAIM 10) 
Regarding claim 11, modified Zhu discloses all of the limitations as set forth above in claim 1. Modified  Zhu further discloses in the corner area (Z2), the first electrode plate (pole piece 1) and the second electrode plate (pole piece 2) each are divided into a plurality of layers, see figure 6. In figure 6, each layer of the first electrode plate in the corner area is in the shape of circular arc, each layer of the second electrode plate in the corner region is in the shape of circular arc. (CLAIM 11) 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 207677000, using EPO English machine translations for citations), as applied to claim 1 above,  and further in view of  Lee et al., (US 20100285342).
Regarding claim 5,  modified Zhu discloses all of the limitations as set forth above in claim 1.  Modified  Zhu discloses a diaphragm/separator P3 separating the first pole piece P1 and the second pole piece P2 [0022]. Modified Zhu does not disclose the separator comprises a second separator, the first separator and the second separator are respectively positioned at two sides of the second electrode plate (second pole piece). However, it is common in the art to include two separators as shown by Lee. Separators are used to separator the first and second electrode and to prevent short circuit which may occur due to contact of the two electrodes. Lee discloses a wound secondary battery ([0004], [0020]), a cathode [0032] and an anode with a separator interposed there between [0034]. Lee further discloses a plurality of separators are interposed between [0043], several layers of separators are provided between one side of the electrode and an innermost end of the wound jelly-roll [0050], even if the separators undergo heat shrinkage, it is possible to prevent short circuit between the electrodes [0051].See figure 4 of Lee, separators 150 and 150b are positioned at two sides of the electrode 30. It would have been obvious to one having ordinary skill in the art to include a  second separator to the second electrode of modified Zhu, where the first and second separator are respectively positioned at two sides of the second electrode plate, in order to further prevent a short circuit between the two electrodes.
 Modified Zhu further discloses in figure 6, the first and second protrusions C protrude toward the first separator P3. Modified Zhu further discloses both the protrusion C and the particles 13 of the second pole piece P2 in the corner area Z2 can support the diaphragm/separator  P3, thereby forming a buffer gap (third gap) between the diaphragm/separator  P3 and the second pole piece P2 [0029]. Modified Zhu does not disclose a in the main region a fourth gap is kept between the second electrode plate and the first separator, however, modified Zhu discloses the second pole piece P2 forms a protrusion C in both the corner area Z2 and the horizontal area Z1 [0030]. It would have been obvious to one having ordinary skill in the art to place the fourth gap between the second electrode plate and the first separator, in order to   create a buffer space for the expanding second pole piece P2, and release the expansion stress of the second pole piece P2, preventing the electrode assembly from being distorted by the expansion stress, and improving the cycle life and safety performance of the electrode assembly [0029]. 
Modified Zhu does not explicitly disclose a dimension of the third gap is equal the height of the first protrusion, and a dimension of the fourth gap is equal to the height of the second protrusion.  However, modified Zhu discloses the protrusion C forms a buffer gap between the diaphragm P3 and the second pole piece P2; and during use of the electrode assembly, the gap creates a buffer space for the expanding second pole piece P2 [0029]. Examiner notes the protrusions form the gap and therefore it would be expected that the third gap is equal the height of the first protrusion, and a dimension of the fourth gap is equal to the height of the second protrusion. (CLAIM 5)
Claims 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 207677000, using EPO English machine translations for citations), and further in view of  Lee et al. (US 20040009391), herein after referred to as Lee’391.
Regarding claim 12, Zhu discloses an electrode assembly comprising a first pole piece P1 and a second pole piece P2, and a diaphragm/separator P3 separating the first pole piece P1 and the second pole piece P2 [0022]. Examiner notes the first pole piece P1 reads on the claimed first electrode plate, and the second piece P2 reads on the claimed second electrode plate. Zhu further discloses the first pole piece P1 and the second pole piece P2 are wound. The electrode assembly forms a horizontal area Z1 and a corner area Z2 located at both ends of the horizontal area Z1 [0022], (see figure 6), the electrode assembly is wound to a flat structure. Examiner notes the horizontal area Z1 reads on the claimed main region and the corner area Z2 reads on the claimed corner region. Zhu further discloses, (figure 6) the first pole piece P1 and the second pole piece P2 are wound to turns. 
Zhu further discloses the first pole piece P1 includes protrusions/projections C  in the corner area Z2 that support the diaphragm P3, thereby forming a buffer gap between the diaphragm P3 and the first pole piece P1, during use of the electrode assembly, the buffer  gap can create a buffer space for the continuously expanding first pole piece P1, thereby releasing the expansion stress of the first pole piece P1, preventing the electrode assembly from being distorted by the stress concentration of the expansion force, and improving the cycle performance and safety performance of the electrode assembly[0023]. Examiner notes the pole piece 1 includes protrusions that form buffer gaps (gaps) on the pole piece.  The pole piece is formed with a plurality of protrusions [0005]. Modified Zhu further  discloses the particles 13 of the first pole piece P1 completely cover the active material layer 12 of the first pole piece P1, and the first pole piece P1 forms a protrusion C in both the corner area Z2 and the horizontal area Z1 [0027]. Examiner notes the protrusions create the gaps. Protrusions /gaps are provided on the corner area reading on the claimed first gap corresponding to the corner region, and protrusions/ gaps are provided on the horizontal area reading on the claimed second gap corresponding to the main region.  
 Zhu does not disclose a dimension of the first gap being larger than a dimension of the second gap. However, Zhu further discloses during use of the electrode assembly, the pole piece receives a larger expansion force in the corner area Z2, and the horizontal area Z1 receives less expansion force [0024]. The gaps are provided to relive stress caused by the expansion force on the pole piece. The first gap is provided on the corner area which is susceptible to more stress and receives a larger expansion force than the horizontal area provided with the second gap. 
In an effort to optimize the roles of the first and second gap, it would have been obvious to one having ordinary skill in the art to have the dimensions of the first gap be larger than the dimensions of the second gap, in order to accommodate for the greater expansion force applied to the corner area which is provided with the first gap.  
Modified Zhu further discloses a secondary battery including the electrode assembly according to the present invention, a housing that houses the electrode assembly [0032]. Modified  Zhu does not disclose a cap assembly being connected with the case. However, it is common in the art for a housing/casing to include a cover/lid that closes and secures the electrode assembly and the battery components as shown by Lee, ‘391.  Lee 391’ discloses a lithium ion battery [0026], including an electrode assembly that includes a positive electrode, a negative electrode and a separator interposed between. The positive electrode, negative electrode and separator are rolled to form a jelly-roll electrode assembly [0027]. The battery and electrode assembly are accommodated in a can with a cap assembly [0057], see figure 5 of Lee ‘391 the cap assembly is connected with the can/case.  It would have been obvious to one having ordinary skill in the art to include a cap assembly being connected to the housing of modified Zhu  in order to secure the electrode assembly and battery components, as shown by Lee’391. 
Modified  Zhu further discloses the second pole piece P2 includes protrusions/projections C in the corner area Z2 that support the diaphragm P3, thereby forming a buffer gap between the diaphragm P3 and the second pole piece P2. During use of the electrode assembly, the buffer gap can create a buffer space for the continuously expanding second pole piece P2, thereby releasing the expansion stress of the second pole piece P2, preventing the electrode assembly from being distorted by the stress concentration of the expansion force, and improving the cycle performance and safety performance of the electrode assembly ([0028]-[0029).  Modified Zhu  further discloses the particles 13 of the second pole piece P2 completely cover the active material layer 12 of the second pole piece P2, and the second pole piece P2 forms a protrusion C in both the corner area Z2 and the horizontal area Z1 [0030]. 
Modified Zhu does not disclose the first protrusion and the second protrusion protrude toward the same side of the second electrode plate. Modified Zhu does disclose the direction of the protrusion C can be selected in different ways. For example, referring to Fig. 4, a plurality of projections C of the pole piece are projected to the same side of the pole piece 1 in the thickness direction [0019].   It would have been obvious to one having ordinary skill in the art to have the first protrusion and the second protrusion protrude toward the same side of the second electrode plate, in order to further prevent the electrode assembly from being distorted by stress due to the expansion force. The protrusions create the buffer gap that are used to help release the expanding stress of the pole pieces. 
Modified Zhu does not disclose a height of the first protrusion is larger than the height of the second protrusion. Modified Zhu further discloses since the protrusion C can create a buffer gap, the height of the protrusion C can be lowered. In the process of pressing the protrusion C and the process of winding the second pole piece P2, the particles 13 can prevent the active material layer 12 from coming into direct contact with the device, and form a force buffer layer between the second pole piece P2 and the device, reducing the risk of damage to the second pole piece P2 [0029]. Modified  Zhu further discloses by adjusting the particle size and distribution density of the particles 13, different sizes of buffer gaps can be created between the diaphragm P3 and the second pole piece P2, by adjusting the height of the projection C, it is also possible to create buffer gaps of different sizes between the diaphragm P3 and the second pole piece P2 [0029].  Examiner notes that during use of the electrode assembly, the pole piece receives a larger expansion force in the corner area Z2, and the horizontal area Z1 receives less expansion force [0024], and the protrusions create the buffer gaps [0029]. 
In effort to optimize the role of the protrusions, it would have been obvious to one having ordinary skill in the art to have the height of the first protrusion (provided at the corner region) be larger than the height of the second protrusion (provided at the horizontal main region), in order to accommodate for the greater expansion force applied to the corner area which is provided with the first protrusion.
Modified Zhu further discloses the second pole piece P2 is the pole piece 1 according to the first embodiment [0028]. Modified Zhu further discloses the first pole piece P1 and the second pole piece P2 are wound , the electrode assembly forms a horizontal area Z1 and a corner area Z2 located at both ends of the horizontal area Z1 [0022]. Examiner notes the horizontal area Z1 reads on the claimed main region (the second region) and the corner area Z2 reads on the claimed corner region ( the first region) of the second electrode plate (second pole piece P2).  Modified Zhu further discloses in figure 6, the horizontal area (the second region/main region) extends from an end of the first region (corner area). Modified Zhu further discloses the   pole piece 2 are provided with a plurality of   protrusions [0005], the corner area Z2 (corner region- the first region) is provided with first protrusions and the horizontal area (main region-second region) is provided with second protrusions ([0029]-[0030]). 
Modified Zhu does not disclose a ratio of a total area of the first protrusions to an area of the first region is 50%-90%, and a ratio of a total area of the second protrusions to an area of the second region is 50%-90%. However, modified Zhu does disclose the distribution area of the particles 13 and the protrusions C of the second pole piece P2 can be set as needed [0030].  Modified Zhu further discloses by adjusting the particle size and distribution density of the particles 13, different sizes of buffer gaps can be created [0029].Examiner notes the protrusions create the gaps provided to relive expansion stress onto the pole piece [0028]. 
In an effort optimize the role of the protrusion’s, it would have been obvious to one having ordinary skill in the art to have a ratio of a total area of the first protrusions to an area of the first region be  50%-90%, and a ratio of a total area of the second protrusions to an area of the second region be 50%-90%, in order to  prevent the electrode assembly from being distorted by the stress concentration of the expansion force, and improving the cycle performance and safety performance of the electrode assembly. (CLAIM 12)
Regarding claims 13 and 14, modified Zhu discloses all of the limitations as set forth above in claim 12. Modified Zhu does not disclose the ratio of the dimension of the first gap to the dimension of the second gap is less than 16.  Modified Zhu does not disclose wherein the dimension of the second gap is 20 µm-80 µm, the dimension of the second gap is 5 µm -20 µm.   Zhu further discloses during use of the electrode assembly, the pole piece receives a larger expansion force in the corner area Z2, and the horizontal area Z1 receives less expansion force [0024]. The gaps are provided to relive stress caused by the expansion force to the pole piece. The first gap is provided on the corner area which is susceptible to more stress and receives a larger expansion force than the horizontal area provided with the second gap. 
In an effort to optimize the roles of the first and second gap, it would have been obvious to one having ordinary skill in the art to have the ratio of the dimension of the first gap to the second gap be less than 16, in order to accommodate for the greater expansion force applied to the corner area which is provided with the first gap and to  prevent the electrode assembly from being distorted by the stress concentration of the expansion force, and improving the cycle performance and safety performance of the electrode assembly. (CLAIM 13)
In an effort to optimize the roles of the first and second gap, it would have been obvious to one having ordinary skill in the art to have the dimensions of the second gap be 20 µm-80 µm, the dimension of the second gap be 5 µm -20 µm, in order to accommodate for the greater expansion force applied to the corner area which is provided with the first gap and to  prevent the electrode assembly from being distorted by the stress concentration of the expansion force, and improving the cycle performance and safety performance of the electrode assembly. (CLAIM 14)
Regarding claim 18, modified Zhu discloses all of the limitations as set forth above in claim 12. Modified Zhu further discloses the pole piece may be a negative electrode sheet or a positive electrode sheet [0013]. (CLAIM 18)
Regarding claim 19, modified Zhu discloses all of the limitations as set forth above in claim 12. Modified Zhu does not disclose a ratio of a width of the main region to a thickness of the main region is 5-20. Modified Zhu does disclose if the pole piece is too large, it will cause irreversible damage to the pole piece, so the depth of the strip structure of the pole piece should not be too large, resulting in limited ability to create buffer space [0003]. In an effort to optimize the buffer space it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of a ratio of a width of the main region to a thickness of the main region is 5-20, in an effort to have a pole piece that is not too large in order to prevent irreversible damage and the ability to create the buffer space. (CLAIM 19) 
Regarding claim 20, modified Zhu discloses all of the limitations as set forth above in claims 12. Modified Zhu further discloses, see figure 6, wherein in the main region (horizontal region Z1), the first electrode plate P1 has an even number of layers, and the second electrode plate P2 has an even number of layers. (CLAIM 20) 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 207677000, using EPO English machine translations for citations), further in view of  Lee et al. (US 20040009391), herein after referred to as Lee’391, as applied to claim 12 above, and further in view of  Lee et al. (US 20100285342).
Regarding claim16, modified Zhu discloses all of the limitations as set forth above in claim 12. Modified Zhu discloses a diaphragm/separator P3 separating the first pole piece P1 and the second pole piece P2 [0022]. Modified Zhu does not disclose the separator comprises a second separator, the first separator and the second separator are respectively positioned at two sides of the second electrode plate (second pole piece). However, it is common in the art to include two separators as shown by Lee, ‘342. Separators are used to separator the first and second electrode and to prevent short circuit which may occur due to contact of the two electrodes. Lee discloses wound a secondary battery (Lee [0004], [0020]), a cathode (Lee:[0032]) and an anode with a separator interposed there between (Lee[0034]). Lee further discloses a plurality of separators are interposed between (Lee [0043]), several layers of separators are provided between one side of the electrode and an innermost end of the wound jelly-roll (Lee[0050]), even if the separators undergo heat shrinkage, it is possible to prevent short circuit between the electrodes (Lee:[0051]).See figure 4 of Lee, separators 150 and 150b are positioned at two sides of the electrode 30. It would have been obvious to one having ordinary skill in the art to include a  second separator to the second electrode of modified Zhu, where the first and second separator are respectively positioned at two sides of the second electrode plate, in order to further prevent a short circuit between the two electrodes.
 Modified Zhu further discloses in figure 6, the first and second protrusions C protrude toward the first separator P3. Modified Zhu further discloses both the protrusion C and the particles 13 of the second pole piece P2 in the corner area Z2 can support the diaphragm/separator  P3, thereby forming a buffer gap (third gap) between the diaphragm/separator  P3 and the second pole piece P2 [0029]. Modified Zhu does not disclose a in the main region a fourth gap is kept between the second electrode plate and the first separator, however, modified Zhu discloses the second pole piece P2 forms a protrusion C in both the corner area Z2 and the horizontal area Z1 [0030]. It would have been obvious to one having ordinary skill in the art to place the fourth gap between the second electrode plate and the first separator, in order to   create a buffer space for the expanding second pole piece P2, and release the expansion stress of the second pole piece P2, preventing the electrode assembly from being distorted by the expansion stress, and improving the cycle life and safety performance of the electrode assembly [0029]. 
Modified Zhu does not explicitly disclose a dimension of the third gap is equal the height of the first protrusion, and a dimension of the fourth gap is equal to the height of the second protrusion.  However, modified Zhu discloses the protrusion C forms a buffer gap between the diaphragm P3 and the second pole piece P2; and during use of the electrode assembly, the gap creates a buffer space for the expanding second pole piece P2 [0029]. Examiner notes the protrusions form the gap and therefore it would be expected that the third gap is equal the height of the first protrusion, and a dimension of the fourth gap is equal to the height of the second protrusion. (CLAIM 16)
Response to Arguments
Applicant's arguments filed April 26, 2022  have been fully considered but they are not persuasive. Applicants asserts that “the two ranges of the ratios provide the technical benefits in the fabricating process of the electrode assembly by protecting the second electrode plate from damage and maintaining the shape stability of the first and second protrusions of the second electrode plate. In contrast, such an issue to be addressed by the instant claim 1 has never been taught by Zhu”. 
Examiner notes, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Zhu  discloses the  advantages of adjusting particle size and distribution density of particles 13. By  adjusting the particle size and distribution density of the particles 13, different sizes of buffer gaps can be created [0029],  the protrusions create the gaps provided to relive expansion stress onto the pole piece [0028].  In order to  prevent the electrode assembly from being distorted by the stress concentration of the expansion force, it would have been obvious to one having ordinary skill in the art to have a ratio of a total area of the first protrusions to an area of the first region be  50%-90%, and a ratio of a total area of the second protrusions to an area of the second region be 50%-90%. 
Applicant further asserts that “one having ordinary skill in the art would not  have any motivation to make the modification as required by the instant claim 1”.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Zhu discloses  by adjusting the particle size and distribution density of the particles 13, different sizes of buffer gaps can be created [0029],  the protrusions create the gaps provided to relive expansion stress onto the pole piece [0028]. Therefore motivation is provided. 
The rejections over Zhu are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722                

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722